
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10(o)


          
  
  



TENET HEALTHCARE CORPORATION
   
   
FIFTH AMENDED AND RESTATED
   
   
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
   
   
As of November 3, 2004


          
  
  
   


Originally Dated November 1, 1984

Amended May 21, 1986

Amended April 25, 1994

Amended July 25, 1994

Amended January 28, 1997

Restated as of May 31, 1998

Amended and Restated as of October 9, 2001

Amended and Restated as of July 1, 2003

Amended and Restated as November 5, 2003

--------------------------------------------------------------------------------





TENET HEALTHCARE CORPORATION
FOURTH AMENDED AND RESTATED
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

TABLE OF CONTENTS


 
 
  Page

--------------------------------------------------------------------------------

ARTICLE I—STATEMENT OF PURPOSE   1
ARTICLE II—DEFINITIONS
 
2   2.1 Act   2   2.2 Acquisition   2   2.3 Agreement   2   2.4 Alternate Payee
  2   2.5 Board   2   2.6 Change of Control   2   2.7 Code   2   2.8 Company   2
  2.9 Compensation Committee   2   2.10 Controlled Group Member   2   2.11 Date
of Employment   3   2.12 Date of Enrollment   3   2.13 Deferred Vested
Retirement Benefit   3   2.14 Disability   3   2.15 Disability Retirement
Benefit   3   2.16 DRO   3   2.17 Early Retirement   4   2.18 Early Retirement
Age   4   2.19 Early Retirement Benefit   4   2.20 Earnings   4   2.21 Effective
Date   4   2.22 Eligible Children   4   2.23 Employee   4   2.24 Employer   4  
2.25 Employment or Service   4   2.26 Existing Retirement Benefit Plans
Adjustment Factor   4   2.27 Final Average Earnings   5   2.28 Five Percent
Owner   5   2.29 Incumbent Board   5   2.30 Initial Election Period   5   2.31
JOBs Act   5   2.32 Key Employee   5   2.33 LTD Plan   6   2.34 Normal
Retirement   6   2.35 Normal Retirement Age   6   2.36 Normal Retirement Benefit
  6   2.37 Normal Retirement Date   6   2.38 One Percent Owner   6   2.39 PAC  
6   2.40 Participant   6   2.41 Plan Administrator   6        


i

--------------------------------------------------------------------------------



  2.42 Plan Year   6   2.43 Prior Service Credit Percentage   6   2.44
Retirement Benefit   6   2.45 Retirement Plans   6   2.46 Subsidiary   6   2.47
Surviving Spouse   7   2.48 Termination of Employment   7   2.49 Termination
without Cause   7   2.50 Trust   7   2.51 Trustee   7   2.52 Year   7   2.53
Year of Service   7
ARTICLE III—RETIREMENT BENEFITS
 
8   3.1 Normal Retirement Benefit   8   3.2 Early Retirement Benefit   8   3.3
Vesting of Retirement Benefit   10   3.4 Deferred Vested Retirement Benefit   10
  3.5 Duration of Benefit Payment   11   3.6 Recipients of Benefit Payments   11
  3.7 Disability   12   3.8 Change of Control   13   3.9 Golden Parachute Cap  
13
ARTICLE IV—PAYMENT
 
15   4.1 Commencement of Payments   15   4.2 Withholding; Unemployment Taxes  
15   4.3 Recipients of Payments   15   4.4 No Other Benefits   15   4.5 No Lump
Sum Form of Payment   15
ARTICLE V—SPOUSAL CLAIMS
 
16   5.1 Spousal Claims   16   5.2 Legal Disability   16   5.3 Assignment   16
ARTICLE VI—ADMINISTRATION OF THE PLAN
 
17   6.1 The PAC   17   6.2 Powers of the PAC   17   6.3 Appointment of Plan
Administrator   17   6.4 Duties of Plan Administrator   17   6.5 Indemnification
of the PAC and Plan Administrator   18   6.6 Claims for Benefits   18   6.7
Arbitration   19   6.8 Receipt and Release of Necessary Information   20   6.9
Overpayment and Underpayment of Benefits   20
ARTICLE VII—CONDITIONS RELATED TO BENEFITS
 
21   7.1 No Right to Assets   21   7.2 No Employment Rights   21   7.3 Right to
Terminate or Amend   21   7.4 Offset   21        

ii

--------------------------------------------------------------------------------



  7.5 Conditions Precedent   21
ARTICLE VIII—MISCELLANEOUS
 
22   8.1 Gender and Number   22   8.2 Notice   22   8.3 Validity   22   8.4
Applicable Law   22   8.5 Successors in Interest   22   8.6 No Representation on
Tax Matters   22
EXHIBIT A
 
A-1

iii

--------------------------------------------------------------------------------






ARTICLE I

STATEMENT OF PURPOSE


The Supplemental Executive Retirement Plan (the "Plan") has been adopted by
Tenet Healthcare Corporation (the "Company") to attract, retain, motivate and
provide financial security to highly compensated or management employees (the
"Participants") who render valuable services to the Company and its
"Subsidiaries," as defined in Article II. It is intended that this Plan will not
constitute a "qualified plan" subject to the limitations of section 401(a) of
the Internal Revenue Code, nor will it constitute a "funded plan," for purposes
of such requirements. It also is intended that this Plan will be exempt from the
participation and vesting requirements of Part 2 of Title I of the Employee
Retirement Income Security Act of 1974, as amended (the "Act"), the funding
requirements of Part 3 of Title I of the Act, and the fiduciary requirements of
Part 4 of Title I of the Act by reason of the exclusions afforded plans that are
unfunded and maintained by an employer primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees.

--------------------------------------------------------------------------------

End of Article I        

1

--------------------------------------------------------------------------------




ARTICLE II

DEFINITIONS


When a word or phrase appears in this Plan with the initial letter capitalized,
and the word or phrase does not commence a sentence, the word or phrase will
generally be a term defined in this Article II. The following words and phrases
with the initial letter capitalized will have the meaning set forth in this
Article II, unless a different meaning is required by the context in which the
word or phrase is used.

2.1Act means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations and rulings thereunder.

2.2Acquisition refers to a company of which substantially all of its assets or a
majority of its capital stock are acquired by, or which is merged with or into,
the Company or a Subsidiary.

2.3Agreement means a written agreement substantially in the form of Exhibit A
between the Company and a Participant.

2.4Alternate Payee means any spouse, former spouse, child, or other dependent of
a Participant who is recognized by a DRO as having a right to receive all, or a
portion of, the benefits payable under the Plan with respect to such
Participant.

2.5Board means the Board of Directors of the Company.

2.6Change of Control means, with respect to the Company, the occurrence of
either of the following events:

(a)any person as such term is used in Sections 13(c) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended, is or becomes the beneficial owner
directly or indirectly of securities of the Company representing twenty percent
(20%) or more of the combined voting power of the Company's then outstanding
securities; or

(b)individuals who constitute the Incumbent Board cease for any reason to
constitute at least a majority of the Board; provided, however, that (i) any
individual who becomes a director of the Company subsequent to April 1, 1994,
whose election, or nomination for election by the Company's stockholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board will be deemed to have been a member of the Incumbent Board, and
(ii) no individual who was elected initially (after April 1, 1994) as a director
as a result of an actual or threatened election contest, as such terms are used
in Rule 14a-11 of Regulation 14A promulgated under the Securities Exchange Act
of 1934, as amended, or any other actual or threatened solicitations of proxies
or consents by or on behalf of any person other than the Incumbent Board will be
deemed to have been a member of the Incumbent Board.

2.7Code means the Internal Revenue Code of 1986, as amended, and the regulations
and rulings issued thereunder.

2.8Company means Tenet Healthcare Corporation.

2.9Compensation Committee means the Compensation Committee of the Board of
Directors of the Company.

2.10Controlled Group Member means with respect to the Company or a Subsidiary,
as applicable:

(a)Any corporation or association that is a member of a controlled group of
corporations with the Company or the Subsidiary (within the meaning of
section 1563(a) of the Code, determined without regard to section 1563(a)(4) and
section 1563(e)(3)(C) of the Code);

2

--------------------------------------------------------------------------------



(b)Any trade or business (whether or not incorporated) that is under common
control with the Company or the Subsidiary as determined in accordance with
section 414(c) of the Code;

(c)Any service organization that is a member of an affiliated service group
(within the meaning of section 414(m) of the Code) with respect to which the
Company or a Subsidiary is a member; and

(d)Any other entity required to be aggregated with the Company or a Subsidiary
pursuant to section 414(o) of the Code.

Depending on the ownership of the Company in a Subsidiary, or the relationship
between the Company and such Subsidiary, the Subsidiary may be a Controlled
Group Member with respect to the Company.

2.11Date of Employment means the date on which a person began to perform
services directly for the Employer as a result of an Acquisition or becoming an
Employee.

2.12Date of Enrollment means the date on or after June 1, 1984 on which an
Employee first becomes a Participant in the Plan, provided that any Employee who
becomes a Participant prior to June 1, 1985 will be deemed to have a Date of
Enrollment of the later of the Participant's Date of Employment or June 1, 1984.

2.13Deferred Vested Retirement Benefit means the benefit payable pursuant to
Section 3.4.

2.14Disability means any Termination of Employment during the life of a
Participant and prior to Normal Retirement or Early Retirement by reason of a
Participant's total and permanent disability. For this purpose, a Participant
will be totally and permanently disabled if the Participant qualifies for
(a) disability benefits under the LTD Plan, or (b) Social Security disability
benefits. If a Participant who qualifies for disability benefits under the LTD
Plan or Social Security disability benefits ceases to qualify for such benefits
or the payment of such benefits terminates after a specific period of time
pursuant to the terms of the policy or statute (e.g., the Participant qualifies
for Disability on account of a mental disorder and the LTD Plan limits the
payment of benefits to twenty four (24) months), such Participant will be deemed
to have recovered from such Disability for purposes of the Plan.

2.15Disability Retirement Benefit means the benefit payable pursuant to
Section 3.7.

2.16DRO means a domestic relations order that is a judgment, decree, or order
(including one that approves a property settlement agreement) that relates to
the provision of child support, alimony payments or marital property rights to a
spouse, former spouse, child or other dependent of a Participant and is rendered
under a state (within the meaning of section 7701(a)(10) of the Code) domestic
relations law (including a community property law) and that:

(a)Creates or recognizes the existence of an Alternate Payee's right to, or
assigns to an Alternate Payee the right to receive all or a portion of the
benefits payable with respect to a Participant under the Plan;

(b)Does not require the Plan to provide any type or form of benefit, or any
option, not otherwise provided under the Plan;

(c)Does not require the Plan to provide increased benefits (determined on the
basis of actuarial value);

(d)Does not require the payment of benefits to an Alternate Payee that are
required to be paid to another Alternate Payee under another order previously
determined to be a DRO; and

(e)Clearly specifies: (i) the name and last known mailing address of the
Participant and of each Alternate Payee covered by the DRO; (ii) the amount or
percentage of the Participant's

3

--------------------------------------------------------------------------------



benefits to be paid by the Plan to each such Alternate Payee, or the manner in
which such amount or percentage is to be determined; (iii) the number of
payments or payment periods to which such order applies; and (iv) that it is
applicable with respect to this Plan.

2.17Early Retirement means any Termination of Employment during the life of a
Participant prior to the attainment of Normal Retirement Age and after attaining
Early Retirement Age.

2.18Early Retirement Age means the date the Participant attains age fifty-five
(55) and has completed ten (10) Years of Service or attains age sixty-two
(62) with no minimum Years of Service.

2.19Early Retirement Benefit means the benefit payable pursuant to Section 3.2.

2.20Earnings means the base salary, any annual cash award paid under the
Company's annual incentive plan and any discretionary awards made under the
Company's deferred compensation plans by the Employer to such Participant
(referred to in Section 3.1 as "Bonus"), but will exclude car and other
allowances and other cash and non-cash compensation.

2.21Effective Date means November 3, 2004, except as specifically provided
otherwise herein.

2.22Eligible Children means all natural or adopted children of a Participant
under the age of twenty-one (21), including any child conceived prior to the
death of a Participant.

2.23Employee means any person who regularly performs services on a full-time
basis (that is, works a minimum of thirty-two (32) hours a week) for the
Employer and receives a salary plus employee benefits normally made available to
persons of similar status. The term "Employee" will not include any person who
is employed by the Employer in the capacity of an independent contractor, an
agent or a leased employee even if such person is determined by the Internal
Revenue Service, the Department of Labor or a court of competent jurisdiction to
be a common law employee of the Employer.

2.24Employer means the Company and its Subsidiaries.

2.25Employment or Service means any continuous period during which an Employee
is actively engaged in performing services for the Employer plus the term of any
leave of absence approved by the Employer.

2.26Existing Retirement Benefit Plans Adjustment Factor means the assumed
benefit the Participant would be eligible for under Social Security and all
Retirement Plans regardless of whether the Participant participates in such
plans. The Existing Retirement Benefits Plan Adjustment Factor will be applied
only to the base salary component of Final Average Earnings and is a projection
of the benefits payable under the Social Security regulations in effect June 1,
1984, and Retirement Plans in effect on June 1, 1984, or the Participant's Date
of Enrollment in the Plan, if later. Once established for a Participant, the
Existing Retirement Benefits Plan Adjustment Factor will not thereafter be
altered to reflect any reduction in benefits under Social Security. At the
direction of the Compensation Committee, the Existing Retirement Benefits Plan
Adjustment Factor may be adjusted from time to time to reflect changes under the
following conditions:

(a)a Participant is transferred to different Retirement Plans;

(b)the Employer's contribution to a Retirement Plan is increased or decreased
from the percentage used for the original calculation of the Participant's
Existing Retirement Benefits Plan Adjustment Factor; or

(c)the Participant becomes eligible for other Retirement Plans adopted by the
Employer which would provide benefits greater or less than the Retirement Plan
considered in calculating the Participant's original Existing Retirement
Benefits Plan Adjustment Factor.

4

--------------------------------------------------------------------------------





2.27Final Average Earnings means the Participant's highest average monthly
Earnings for any sixty (60) consecutive months during the ten (10) years, or
actual employment period if less, preceding Termination of Employment.

2.28Five Percent Owner means any person who owns (or is considered as owning
within the meaning of section 318 of the Code) more than five percent (5%) of
the outstanding stock of the Company, a Subsidiary or a Controlled Group Member
or stock possessing more than five percent (5%) of the total combined voting
power of all stock of the Company, Subsidiary or Controlled Group Member. The
rules of sections 414(b), (c) and (m) of the Code will not apply for purposes of
applying these ownership rules. Thus, this ownership test will be applied
separately with respect to the Company, each Subsidiary and each Controlled
Group Member.

2.29Incumbent Board means the Board in effect as of April 1, 1994.

2.30Initial Election Period means the thirty (30) day period immediately
following the Participant's Date of Enrollment during which a Participant may
elect the time at which to receive a distribution of Early Retirement Benefits
pursuant to Section 3.2(b); provided, however, that in order to comply with the
JOBs Act with respect to benefit accruals prior to January 1, 2005, a special
Initial Election Period of April 30, 2005 to May 30, 2005 will apply for this
purpose for the 2005 Plan Year.

2.31JOBs Act means the American Jobs Creation Act of 2004 and any regulations or
rulings issued thereunder. The provisions of this Plan will be construed and
administered in a manner that enables the Plan to comply with the provisions of
the JOBs Act.

2.32Key Employee means any Employee or former Employee (including any deceased
Employee) who at any time during the Plan Year was:

(a)an officer of the Company, a Subsidiary or a Controlled Group Member having
compensation within the meaning of section 415(c) of the Code of greater than
one hundred thirty thousand dollars ($130,000) (as adjusted under
section 416(i)(1) of the Code for Plan Years beginning after December 31,
2002)(such limit is $135,000 for 2005);

(b)a Five Percent Owner; or

(c)a One Percent Owner having compensation within the meaning of section 415(c)
of the Code of more than one hundred fifty thousand dollars ($150,000).

The determination of who is a Key Employee will be made in accordance with
section 416(i)(1) of the Code and other guidance of general applicability issued
thereunder. For purposes of determining whether an Employee or former Employee
is an officer, a Five Percent Owner or a One Percent Owner, the Company, each
Subsidiary and each Controlled Group Member will be treated as a separate
employer (i.e., the controlled group rules of sections 414(b), (c), (m) and
(o) of the Code will not apply). Conversely, for purposes of determining whether
the one hundred thirty thousand dollar ($130,000) adjusted limit on compensation
(such limit is $135,000 for 2005) is met under the officer test described in
Section 2.32(a), compensation from the Company or Subsidiary and all Controlled
Group Members will be taken into account (i.e., the controlled group rules of
sections 414(b), (c), (m) and (o) of the Code will apply). Further, in
determining who is an officer under the officer test described in
Section 2.32(a), no more than fifty (50) employees of the Company or Subsidiary
and its Controlled Group Members (i.e., the controlled group rules of sections
414(b), (c), (m) and (o) of the Code will apply) will be treated as officers. If
the number of officers exceeds fifty (50), the determination of which Employees
or former Employees are officers will be determined based on who had the largest
annual compensation from the Company or Subsidiary and Controlled Group Members
for the Plan Year.

5

--------------------------------------------------------------------------------



2.33LTD Plan means the Company's group long-term disability plan or under any
similar plan provided by the Employer, as now in effect or as hereinafter
amended.

2.34Normal Retirement means any Termination of Employment during the life of a
Participant on or after attaining Normal Retirement Age.

2.35Normal Retirement Age means the date on which the Participant attains age
sixty-five (65).

2.36Normal Retirement Benefit means the benefit payable pursuant to Section 3.1.

2.37Normal Retirement Date means the first day of the calendar month following
the Participant's attainment of Normal Retirement Age.

2.38One Percent Owner means any person who would be described in Section 2.28 if
"one percent (1%)" were substituted for "five percent (5%)" each place where it
appears therein.

2.39PAC means the Pension Administration Committee of the Company established by
the Compensation Committee, and whose members have been appointed by the
Compensation Committee. The PAC will have the responsibility to administer the
Plan and make final determinations regarding claims for benefits, as described
in Article V.

2.40Participant means any Employee selected to participate in this Plan by the
Compensation Committee, in its sole and absolute discretion.

2.41Plan Administrator means the individual or entity appointed by the PAC to
handle the day-to-day administration of the Plan, including but not limited to
determining the amount of a Participant's benefits and complying with all
applicable reporting and disclosure obligations imposed on the Plan. If the PAC
does not appoint an individual or entity as Plan Administrator, the PAC will
serve as the Plan Administrator.

2.42Plan Year means the fiscal year of this Plan, which will commence on
January 1 each year and end on December 31 of such year.

2.43Prior Service Credit Percentage means the percentage to be applied to a
Participant's Years of Service with the Employer prior to his or her Date of
Enrollment in the Plan, in accordance with the following formula:


Years of Service
After Date of Enrollment


--------------------------------------------------------------------------------

  Prior Service Credit
Percentage

--------------------------------------------------------------------------------

During 1st year   25 During 2nd year   35 During 3rd year   45 During 4th year  
55 During 5th year   75 After 5th year   100

In the event of the death or Disability of a Participant while an Employee at
any age or the Normal Retirement or Early Retirement of a Participant after age
sixty (60), the Participant's Prior Service Credit Percentage will be one
hundred (100).

2.44Retirement Benefit means an Early Retirement Benefit, Normal Retirement
Benefit, Disability Retirement Benefit, or Deferred Vested Retirement Benefit
payable pursuant to Article III.

2.45Retirement Plans means any qualified defined benefit pension plan or
qualified defined contribution plan maintained by the Employer.

2.46Subsidiary means any corporation, partnership, venture or other entity in
which the Company owns fifty percent (50%) of the capital stock or otherwise has
a controlling interest as determined

6

--------------------------------------------------------------------------------



by the Compensation Committee, in its sole and absolute discretion. Generally, a
Subsidiary will only be a Controlled Group Member with respect to the Company if
the Company owns at least eighty percent (80%) of the capital stock of the
Subsidiary.

2.47Surviving Spouse means the person legally married to a Participant for at
least one (1) year prior to the earlier of the Participant's death or
Termination of Employment. If the Participant is not married at the time he
incurs a Termination of Employment and marries after that date, such spouse will
not qualify as a Surviving Spouse for purposes of the Plan.

2.48Termination of Employment means the ceasing of the Participant's Employment
for any reason whatsoever, whether voluntarily or involuntarily.

2.49Termination without Cause means, for purposes of Section 3.8, the
termination of a Participant by the Employer without cause or a voluntary
termination of employment by the Participant within two (2) years of a Change in
Control following:

(a)a material downward change in job functions, duties, or responsibilities
which reduce the rank or position of the Participant;

(b)a reduction in the Participant's annual base salary;

(c)a material reduction in the Participant's annual incentive plan bonus payment
other than for financial performance as it broadly applies to all similarly
situated active Participants in the same plan;

(d)a material reduction in the Participant's retirement or supplemental
retirement benefits that does not broadly apply to all active Participant's in
the same plan; or

(e)a transfer of a Participant's office to a location that is more than fifty
(50) miles from the Participant's current principal office location.

2.50Trust means the 1994 Tenet Healthcare Corporation Supplemental Executive
Retirement Plan Trust, dated May 25, 1994 and amended and restated on July 25,
1994, the assets of which are to be used for the payment of Retirement Benefits
under this Plan.

2.51Trustee means the individual or entity appointed as trustee under the Trust.

2.52Year means a period of twelve (12) consecutive calendar months.

2.53Year of Service means each complete year (up to a maximum of twenty (20)) of
continuous service (up to age sixty-five (65)) as an Employee of the Employer
beginning with the Date of Employment with the Employer. Years of Service will
be deemed to have begun as of the first day of the calendar month of Employment
and to have ceased on the last day of the calendar month of Employment. Years of
Service prior to an Employee's Date of Enrollment in the Plan will be credited
on a pro-rated basis pursuant to Section 2.43.


--------------------------------------------------------------------------------

End of Article II        

7

--------------------------------------------------------------------------------






ARTICLE III

RETIREMENT BENEFITS


3.1Normal Retirement Benefit.

(a)Calculation of Normal Retirement Benefit. Upon a Participant's Normal
Retirement, the Participant will be entitled to receive a monthly Normal
Retirement Benefit for the Participant's lifetime which is determined in
accordance with the Benefit Formula set forth below, adjusted by the Vesting
Percentage in Section 3.3. Payment of such Normal Retirement Benefit will
commence as of the Participant's Normal Retirement Date, subject to the six
(6) month restriction applicable to Key Employees, described in Section 4.1 of
the Plan. Except as provided below, the amount of such monthly Normal Retirement
Benefit will be determined by using the following formula:

X = [A1 × [B1 + [B2 X C]] × [2.7% - D] × E] + [A2 × [B1 + [B2 X C] × 2.7% × E]

X = Normal Retirement Benefit A1 = Final Average Earnings (From Base Salary) A2
= Final Average Earnings (From Bonus) B1 = Years of Service After Date of
Enrollment B2 = Years of Service Prior to Date of Enrollment C = Prior Service
Credit Percentage D = Existing Retirement Benefit Plans Adjustment Factor E =
Vesting Percentage

Note: B1 and B2 Years of Service combined cannot exceed twenty (20) years.

To the extent that a Participant incurred a Termination of Employment prior to
the Effective Date, such Participant's Normal Retirement Benefit, Early
Retirement Benefit, Disability Retirement Benefit or Deferred Vested Retirement
Benefit, as applicable, will be determined under the benefit formula as in
effect at the time the Participant's Termination of Employment. However, the
remaining provisions of this Plan, including but, not limited to, the
distribution provisions of Article IV and the claims procedures set forth in
Section 6.6, will apply to such Participant.

(b)Death After Commencement of Normal Retirement Benefits. If a Participant who
is receiving a Normal Retirement Benefit dies, his or her Surviving Spouse or
Eligible Children will be entitled to receive (in accordance with Sections 3.5
and 3.6) a benefit equal to fifty percent (50%) of the Participant's Normal
Retirement Benefit.

(c)Death After Normal Retirement Age But Before Normal Retirement. If a
Participant who is eligible for Normal Retirement dies while an Employee after
attaining age sixty-five (65), his or her Surviving Spouse or Eligible Children
will be entitled to receive (in accordance with Sections 3.5 and 3.6) the
installments of the Normal Retirement Benefit which would have been payable to
the Surviving Spouse or Eligible Children in accordance with Section 3.1(b) as
if the Participant had retired from the Employer on the day before he or she
died.



3.2Early Retirement Benefit.

(a)Calculation of Early Retirement Benefit. Upon a Participant's Early
Retirement, the Participant will be entitled to receive a monthly Early
Retirement Benefit for the Participant's

8

--------------------------------------------------------------------------------



lifetime commencing on the Participant's Normal Retirement Date, calculated in
accordance with Section 3.1 and Section 3.3 with the following adjustments:

(i)Only the Participant's actual Years of Service, adjusted appropriately for
the Prior Service Credit Percentage, as of the date of Early Retirement will be
used.

(ii)For purposes of determining Final Average Earnings, only the Participant's
Earnings as of the date of Early Retirement will be used.

(iii)To arrive at the payments to commence at Normal Retirement, the amount
calculated under Section 3.2(a)(i) and Section 3.2(a)(ii) will be reduced by
0.25% for each month Early Retirement occurs before age sixty-two (62).



(b)Early Payment of Benefits. Effective January 1, 2005, a Participant may elect
during the Initial Election Period to receive a distribution of his or her Early
Retirement Benefit on the first day of the calendar month following the date of
his or her Early Retirement rather than on his or her Normal Retirement Date as
specified in Section 3.2(a). Payment of such Early Retirement Benefit will be
subject to the six (6) month restriction applicable to Key Employees, described
in Section 4.1 of the Plan. A Participant who makes this election, will have the
amount calculated under Section 3.2(a) further reduced by 0.25% for each month
that the date of commencement of payment precedes the date on which the
Participant will attain age sixty-two (62).

A Participant who elects to commence distribution of his or her Early Retirement
Benefit prior to his or her Normal Retirement Date pursuant to this
Section 3.2(b), may subsequently elect to delay the distribution of such benefit
for a period of at least five (5) years but not later than the Participant's
Normal Retirement Date by making an election to defer such distribution at least
twelve (12) months prior to the date that the Early Retirement Benefit would
otherwise be paid (i.e., at least twelve (12) months prior to Early Retirement).
Under the terms of the Plan, Early Retirement Benefit payments must commence by
the Participant's Normal Retirement Date. Accordingly, any such election to
defer payment may not be made on or after the Participant has attained age sixty
(60).

(c)Death After Early Retirement Benefits Commence. If a Participant dies after
commencement of the payment of his or her Early Retirement Benefit, his or her
Surviving Spouse or Eligible Children will be entitled to receive (in accordance
with Sections 3.5 and 3.6) a benefit equal to fifty percent (50%) of the
Participant's Early Retirement Benefit.

(d)Death After Early Retirement But Before Benefit Commencement. If a
Participant dies after his or her Early Retirement but before benefits have
commenced his or her Surviving Spouse or Eligible Children will be entitled to
receive (in accordance with Sections 3.5 and 3.6) a benefit equal to fifty
percent (50%) of the benefit that would have been payable on the date of the
Participant's death had he or she elected to have benefits commence on that
date.

(e)Death of Employee After Attainment of Early Retirement Age but Before Early
Retirement. If a Participant dies after attaining Early Retirement Age but
before taking Early Retirement, his or her Surviving Spouse or Eligible Children
will be entitled to receive (in accordance with Sections 3.5 and 3.6) a benefit
equal to fifty percent (50%) of the Participant's Early Retirement Benefit
determined as if the Participant had retired on the day prior to his or her
death with payments commencing on the first of the month following the
Participant's death. The benefits payable to a Surviving Spouse or Eligible
Children under this Section 3.2(e) will be no less than the benefits payable to
a Surviving Spouse or Eligible Children under Section 3.4 (regarding the
Deferred Vested Retirement Benefit) as if the Participant had died immediately
prior to age fifty-five (55).

9

--------------------------------------------------------------------------------





3.3Vesting of Retirement Benefit. A Participant's interest in his or her
Retirement Benefit will, subject to Section 7.5 (regarding Conditions
Precedent), vest in accordance with the following schedule:


Years of Service


--------------------------------------------------------------------------------

  Vesting Percentage

--------------------------------------------------------------------------------

Less than 5   0 5 but less than 6   25 6 but less than 7   30 7 but less than 8
  35 8 but less than 9   40 9 but less than 10   45 10 but less than 11   50 11
but less than 12   55 12 but less than 13   60 13 but less than 14   65 14 but
less than 15   70 15 but less than 16   75 16 but less than 17   80 17 but less
than 18   85 18 but less than 19   90 19 but less than 20   95 20 or more   100

Notwithstanding the foregoing, a Participant who is at least sixty (60) years
old and who has completed at least five (5) Years of Service will be fully
vested, subject to Section 7.5 (regarding Conditions Precedent), in his or her
Retirement Benefit. Except as required otherwise by applicable law, no Years of
Service will be credited for Service after age sixty-five (65) or for more than
twenty (20) years.

3.4Deferred Vested Retirement Benefit. Upon any Termination of Employment of the
Participant before Normal Retirement or Early Retirement for reasons other than
death or Disability such Participant will be entitled to a Deferred Vested
Retirement Benefit, commencing on the Participant's Normal Retirement Date,
calculated under Section 3.1 and 3.3 but with the following adjustments:

(a)Calculation of Years of Service. Only the Participant's actual Years of
Service, adjusted appropriately for the Prior Service Credit Percentage, as of
the date of his or her Termination of Employment will be used.

(b)Calculation of Earnings. For purposes of determining Final Average Earnings,
as used in Section 3.1, only the Participant's Earnings prior to the date of his
or her Termination of Employment will be used.

(c)Early Termination Reduction. To arrive at the payments to commence at the
Participant's Normal Retirement Date, the amount calculated under Section 3.1(a)
and Section 3.3 will be reduced by 0.25% for each month the Participant's
Termination of Employment occurs before age sixty-two (62).

(d)Death After Commencement of Payments. If a Participant dies after
commencement of the payment of his or her Deferred Vested Retirement Benefit
under this Section 3.4, his or her Surviving Spouse or Eligible Children will be
entitled at Participant's death to receive (in accordance with Sections 3.5 and
3.6) a benefit equal to fifty percent (50%) of the Participant's Deferred Vested
Retirement Benefit.

10

--------------------------------------------------------------------------------



(e)Death after Termination of Employment. If a Participant, who has a vested
interest under Section 3.3, dies after Termination of Employment but at death is
not receiving any Deferred Vested Retirement Benefits under this Plan and was
not eligible for an Early Retirement Benefit pursuant to Section 3.2, his or her
Surviving Spouse or Eligible Children will be entitled to receive (in accordance
with Sections 3.5 and 3.6) commencing on the date that would have been the
Participant's Normal Retirement Date, a benefit equal to fifty percent (50%) of
the Deferred Vested Retirement Benefit which would have been payable to the
Participant at his or her Normal Retirement Date.

(f)Death while an Employee. If a Participant, who has a vested interest under
Section 3.3, dies while still actively employed by the Employer before he or she
was eligible for Early Retirement, his or her Surviving Spouse or Eligible
Children will be entitled at the Participant's death to receive a benefit equal
to fifty percent (50%) of the Participant's Retirement Benefit (in accordance
with Sections 3.5 and 3.6) calculated as if the Participant was age fifty-five
(55) and eligible for Early Retirement on the day before the Participant's
death; provided, however, that the combined reductions for Early Retirement and
early payment will not exceed twenty-one percent (21%) of the amount calculated
under Sections 3.2(a)(i) and (ii).

(g)Actuarial Reduction. To arrive at the amount of the Deferred Vested
Retirement Benefit payments to commence at the Participant's Normal Retirement
Date, the amount calculated under Section 3.4(a), Section 3.4(b),
Section 3.4(d), and Section 3.4(e) will be reduced by the maximum percentage
reduction for Early Retirement at age fifty-five (55) (i.e., twenty-one percent
(21%)).



3.5Duration of Benefit Payment.

(a)Participant Benefit Payments. The Normal Retirement Benefit, Early Retirement
Benefit, Disability Retirement Benefit or Deferred Vested Retirement Benefit
under the Plan will be payable to the Participant in the form of a monthly
benefit payable for life.

(b)Surviving Spouse Benefit Payments. The benefit payable to a Surviving Spouse
under the Plan will be paid in the form of a monthly benefit payable for life;
provided, that all benefits payable to the Surviving Spouse are subject to
actuarial reduction if the Surviving Spouse is more than three (3) years younger
than the Participant.

(c)Eligible Children Benefit Payments. The benefit payable to a Participant's
Eligible Children under the Plan will be paid in the form of a monthly benefit
payable until each such child reaches age twenty-one (21).

3.6Recipients of Benefit Payments.

(a)Death without Surviving Spouse. If a Participant dies without a Surviving
Spouse but is survived by any Eligible Children, then the Participant's
Retirement Benefit will be paid to his or her Eligible Children. The total
monthly benefit payable will be equal to the monthly benefit that a Surviving
Spouse would have received without actuarial reduction. This benefit will be
paid in equal shares to all Eligible Children until the youngest of the Eligible
Children attains age twenty-one (21). When any of the Eligible Children reaches
twenty-one (21), his or her share of the total monthly benefit will be
reallocated equally to the remaining Eligible Children

(b)Death of Surviving Spouse. If the Surviving Spouse dies after the death of
the Participant but is survived by Eligible Children then the total monthly
benefit previously paid to the Surviving Spouse will be paid in equal shares to
all Eligible Children until the youngest of the Eligible Children attains age
twenty-one (21). When any of the Eligible Children reaches twenty-one

11

--------------------------------------------------------------------------------



(21), his or her share of the total monthly benefit will be reallocated equally
to the remaining Eligible Children.

(c)Death without Surviving Spouse or Eligible Children. If the Participant dies
without a Surviving Spouse or Eligible Children, no additional benefits will be
paid under this Plan with respect to that Participant.



3.7Disability.

(a)Disability Retirement Benefit. Any Participant, who is under Disability upon
reaching Normal Retirement Age (i.e., Age 65) will be paid, as a Disability
Retirement Benefit, the Normal Retirement Benefit in accordance with Section 3.1
based on his or her vested interest as determined under Section 3.3 and
Section 3.7(b). Payment of the Disability Retirement Benefit will begin as of
the Participant's Normal Retirement Date.

(b)Continued Accrual of Vesting Service. Upon a Participant's Disability while
an Employee of the Employer, the Participant will continue to accrue Years of
Service for purposes of vesting under Section 3.3 of this Plan during his or her
Disability until the earliest of his or her:

(i)Recovery from Disability;

(ii)Attainment of Normal Retirement Age; or

(iii)Death.

(c)Not Eligible for Early Retirement Benefit. If a Participant is receiving
disability payments under a LTD Plan, he or she will not be entitled to receive
an Early Retirement Benefit under this Plan.

(d)Calculation of Earnings. For purposes of calculating the amount of the
Disability Retirement Benefit, the Participant's Final Average Earnings will be
determined using his or her Earnings up to the date of Disability.

(e)Death prior to Attainment of Early Retirement Age. If a Participant, who has
a vested interest as determined under this Section 3.7 and Section 3.3, dies
while on Disability before he or she attained Early Retirement Age, his or her
Surviving Spouse or Eligible Children will be entitled at the Participant's
death to receive a benefit equal to fifty percent (50%) of the Participant's
Retirement Benefit (in accordance with Sections 3.5 and 3.6) calculated under
Section 3.2 as if the Participant was age fifty-five (55) and eligible for Early
Retirement on the day before the Participant's death; provided, however, that
the combined reductions for Early Retirement and early payment will not exceed
twenty-one percent (21%) of the amount calculated under Sections 3.2(a)(i) and
(ii).

(f)Death after Attainment of Early Retirement Age. If a Participant dies after
attaining Early Retirement Age while on Disability, his or her Surviving Spouse
or Eligible Children will be entitled to receive (in accordance with Sections
3.5 and 3.6) a benefit equal to fifty percent (50%) of the Participant's Early
Retirement Benefit determined as if the Participant had retired on the day prior
to his or her death with payments commencing on the first of the month following
the Participant's death. The benefits payable to a Surviving Spouse or Eligible
Children under this Section 3.7(f) will be no less than the benefits payable to
a Surviving Spouse or Eligible Children under Section 3.4 (regarding the
Deferred Vested Retirement Benefit) as if the Participant had died immediately
prior to age fifty-five (55).

(g)Death after Commencement of Payments. If a Participant dies after his or her
commencement of Disability Retirement Benefits under this Section 3.7, his or
her Surviving Spouse or Eligible Children will be entitled at the Participant's
death to receive (in accordance with

12

--------------------------------------------------------------------------------



Sections 3.5 and 3.6) a benefit equal to fifty percent (50%) of the
Participant's Disability Retirement Benefit.

3.8Change of Control.

(a)Calculation of Benefits. Effective January 1, 2005, in the event of a Change
of Control while this Plan remains in effect, each Participant will be fully
vested in his or her Retirement Benefit, without regard to the Participant's
Years of Service and the amount of such benefit will be calculated by granting
the Participant Prior Service Credit under Sections 3.1 and 3.2 for all Years of
Service prior to his or her Date of Enrollment. Any election made by the
Participant during the Initial Election Period to receive a distribution of his
or her Early Retirement Benefit will be cancelled upon the occurrence of a
Change of Control. Rather, upon a Termination of Employment, the Participant
will be entitled to receive the Normal Retirement Benefit described in
Section 3.1 and calculated pursuant to this Section 3.8(a), commencing on the
first day of the calendar month following the later of (i) the date of such
Termination of Employment or (ii) the Participant's attainment of age sixty
(60) with no reduction by virtue of Section 3.2(a) or Section 3.2(b). Payment of
such Retirement Benefit will be subject to the six (6) month restriction
applicable to Key Employees, described in Section 4.1 of the Plan.

(b)Benefits for Certain Employees as of April 1, 1994. Effective January 1,
2005, with respect to a Participant who is an Employee actively at work on
April 1, 1994, with the corporate office or a division of the Employer which has
not been declared to be a discontinued operation, who has not yet begun to
receive benefit payments under the Plan and who incurs a Termination without
Cause, the provisions of Section 3.8(a) above will not apply and instead a
Participant's Retirement Benefit under this Plan will be determined by:

(i)granting the Participant full Prior Service Credit under Sections 3.1 and 3.2
for all Years of Service prior to his or her Date of Enrollment;

(ii)crediting the Participant with three (3) additional Years of Service (with
total Years of Service not to exceed twenty (20) years); and

(iii)replacing the definition of Earnings under Article II with the following
"the base salary and the annual cash bonus paid to a Participant by the
Employer, excluding (A) any cash bonus paid under the LTIP, (B) any car and
other allowances and (C) other cash and non-cash compensation."

Further, the Participant will be fully vested in such Retirement Benefit without
regard to his or her Years of Service. Any election made by the Participant
during the Initial Election Period to receive a distribution of his or her Early
Retirement Benefit will be cancelled upon the occurrence of a Change of Control.

Upon the Participant's Termination of Employment, the Participant will be
entitled to receive such Retirement Benefit commencing on the first day of the
calendar month following the later of (i) the date of such Termination of
Employment or (ii) the Participant's attainment of age sixty (60), without
reduction by virtue of Section 3.2(a) or (b), subject to the six (6) month
restriction applicable to Key Employees described in Section 4.1.

(c)Benefits for Active Employees. For a Participant who (i) is an active
Employee, (ii) has not yet begun to receive benefit payments under the Plan, and
(iii) incurs a Termination without Cause within two (2) years following a Change
of Control while this Plan remains in effect, the provisions of
Section 7.5(b)(ii) (Regarding Conditions Precedent) will not apply.



3.9Golden Parachute Cap. In no event will the total present value of all
payments under this Plan that are payable to a Participant upon a Termination of
Employment and that are contingent upon

13

--------------------------------------------------------------------------------



a change of control in accordance with the rules set forth in section 280G of
the Code, when added to the present value of all other payments that are payable
to the Participant and are contingent upon a change of control in accordance
with the rules set forth in section 280G of the Code, exceed an amount equal to
two hundred ninety-nine percent (299%) of the Participant's "base amount" as
that term is defined in section 280G of the Code and the amount of the benefits
payable to the Participant under this Plan will be reduced accordingly to
achieve that result.

--------------------------------------------------------------------------------

End of Article III        

14

--------------------------------------------------------------------------------




ARTICLE IV

PAYMENT


4.1Commencement of Payments. Benefit payments under this Plan generally will
begin on the Participant's Normal Retirement Date; provided, that in the case of
a benefit payable on account of Early Retirement, a Termination of Employment
following a Change of Control or death, benefit payments will begin not later
than the first day of the calendar month following the occurrence of the event
which entitles the Participant (or a Surviving Spouse or Eligible Children) to
benefits under this Plan. However, effective January 1, 2005, benefit payments
under this Plan that are payable to a Key Employee on account of a Termination
of Employment will be delayed for a period of six months following such
Participant's Termination of Employment.

4.2Withholding; Unemployment Taxes. Any taxes required to be withheld by the
Federal or any state or local government will be withheld from payments under
this Plan to the extent required by the law in effect at the time payments are
made.

4.3Recipients of Payments. All Retirement Benefit payments to be made by the
Employer under the Plan will be made to the Participant during his or her
lifetime. All subsequent payments under the Plan will be made by the Plan to the
Participant's Surviving Spouse or Eligible Children.

4.4No Other Benefits. No other benefits will be payable under this Plan to the
Participant or his or her Surviving Spouse or Eligible Children by reason of the
Participant's Termination of Employment or otherwise, except as specifically
provided herein.

4.5No Lump Sum Form of Payment. As of the Effective Date, no lump sum form of
payment will be payable from the Plan with respect to any Participant regardless
of when such Participant incurs a Termination of Employment.


--------------------------------------------------------------------------------

End of Article IV        

15

--------------------------------------------------------------------------------






ARTICLE V

SPOUSAL CLAIMS


5.1Spousal Claims.

(a)An Alternate Payee may be awarded all or a portion of the Participant's
Retirement Benefits pursuant to the terms of a DRO, in which case such benefits
will be payable to the Alternate Payee at the same time and in the same form of
payment as the Participant's.

(b)Any taxes or other legally required withholdings from payments to such
Alternate Payee will be deducted and withheld by the Company, benefit provider
or funding agent. The Alternate Payee will be provided with a tax withholding
election form for purposes of federal and state tax withholding, if applicable.

(c)The Plan Administrator will have sole and absolute discretion to determine
whether a judgment, decree or order is a DRO, to determine whether a DRO will be
accepted for purposes of this Section 5.1 and to make interpretations under this
Section 5.1, including determining who is to receive benefits, all calculations
of benefits and determinations of the form of such benefits, and the amount of
taxes to be withheld. The decisions of the Plan Administrator will be binding on
all parties with an interest.

(d)Any benefits payable to an Alternate Payee pursuant to the terms of a DRO
will be subject to all provisions and restrictions of the Plan and any dispute
regarding such benefits will be resolved pursuant to the Plan claims procedure
in Article VI.

5.2Legal Disability. If a person entitled to any payment under this Plan will,
in the sole judgment of the Plan Administrator, be under a legal disability, or
otherwise will be unable to apply such payment to his or her own interest and
advantage, the Plan Administrator, in the exercise of its discretion, may direct
the Company or payor of the benefit to make any such payment in any one or more
of the following ways:

(a)Directly to such person;

(b)To his or her legal guardian or conservator; or

(c)To his or her spouse or to any person charged with the duty of his or her
support, to be expended for his or her benefit and/or that of his or her
dependents.

The decision of the Plan Administrator will in each case be final and binding
upon all persons in interest, unless the Plan Administrator will reverse its
decision due to changed circumstances.

5.3Assignment. Except as provided in Section 5.1, no Participant, Surviving
Spouse or Eligible Child will have any right to assign, pledge, transfer,
convey, hypothecate, anticipate or in any way create a lien on any amounts
payable hereunder. No amounts payable hereunder will be subject to assignment or
transfer or otherwise be alienable, either by voluntary or involuntary act, or
by operation of law, or subject to attachment, execution, garnishment,
sequestration or other seizure under any legal, equitable or other process, or
be liable in any way for the debts or defaults of Participants or their
Surviving Spouses or Eligible Children. The Company may assign all or a portion
of this Plan to any Subsidiary which employs any Participant.


--------------------------------------------------------------------------------

End of Article V        

16

--------------------------------------------------------------------------------




ARTICLE VI

ADMINISTRATION OF THE PLAN


6.1The PAC. The overall administration of the Plan will be the responsibility of
the PAC.

6.2Powers of the PAC. The PAC will have sole and absolute discretion regarding
the exercise of its powers and duties under this Plan. In order to effectuate
the purposes of the Plan, the PAC will have the following powers and duties:

(a)To appoint the Plan Administrator;

(b)To review and render decisions respecting a denial of a claim for benefits
under the Plan;

(c)To construe the Plan and to make equitable adjustments for any mistakes or
errors made in the administration of the Plan;

(d)To carry out the duties expressly reserved to it under the Plan; and

(e)To determine and resolve, in its sole and absolute discretion, all questions
relating to the administration of the Plan and the Trust (i) when differences of
opinion arise between the Company, a Subsidiary, the Plan Administrator, the
Trustee, a Participant, or any of them, and (ii) whenever it is deemed advisable
to determine such questions in order to promote the uniform and
nondiscriminatory administration of the Plan for the greatest benefit of all
parties concerned.

The foregoing list of express powers is not intended to be either complete or
conclusive, and the PAC will, in addition, have such powers as it may reasonably
determine to be necessary or appropriate in the performance of its powers and
duties under the Plan.

6.3Appointment of Plan Administrator. The PAC will appoint the Plan
Administrator, who will have the responsibility and duty to administer the Plan
on a daily basis. The PAC may remove the Plan Administrator with or without
cause at any time. The Plan Administrator may resign upon written notice to the
PAC.

6.4Duties of Plan Administrator. The Plan Administrator will have sole and
absolute discretion regarding the exercise of its powers and duties under this
Plan. The Plan Administrator will have the following powers and duties:

(a)To direct the administration of the Plan in accordance with the provisions
herein set forth;

(b)To adopt rules of procedure and regulations necessary for the administration
of the Plan, provided such rules are not inconsistent with the terms of the
Plan;

(c)To determine all questions with regard to rights of Participants under the
Plan including, but not limited to, questions involving the amount of a
Participant's benefits;

(d)To enforce the terms of the Plan and any rules and regulations adopted by the
PAC;

(e)To review and render decisions respecting a claim for a benefit under the
Plan;

(f)To furnish the Employer with information required for tax or other purposes;

(g)To engage the service of counsel (who may, if appropriate, be counsel for the
Employer), actuaries, and agents whom it may deem advisable to assist it with
the performance of its duties;

(h)To prescribe procedures to be followed by distributees in obtaining benefits;

(i)To receive from the Employer and from Participants such information as is
necessary for the proper administration of the Plan;

17

--------------------------------------------------------------------------------



(j)To create and maintain such records and forms as are required for the
efficient administration of the Plan;

(k)To make all determinations and computations concerning the benefits to which
any Participant is entitled under the Plan;

(l)To give the Trustee specific directions in writing with respect to:

(i)the making of distribution payments, giving the names of the payees, the
amounts to be paid and the time or times when payments will be made; and

(ii)the making of any other payments which the Trustee is not by the terms of
the trust agreement authorized to make without a direction in writing by the
Plan Administrator or the Company;

(m)To comply with all applicable lawful reporting and disclosure requirements of
the Act;

(n)To comply (or transfer responsibility for compliance to the Trustee) with all
applicable federal income tax withholding requirements for benefit
distributions; and

(o)To construe the Plan, in its sole and absolute discretion, and make equitable
adjustments for any mistakes and errors made in the administration of the Plan.

The foregoing list of express duties is not intended to be either complete or
conclusive, and the Plan Administrator will, in addition, exercise such other
powers and perform such other duties as it may deem necessary, desirable,
advisable or proper for the supervision and administration of the Plan.

6.5Indemnification of the PAC and Plan Administrator. To the extent not covered
by insurance, or if there is a failure to provide full insurance coverage for
any reason, and to the extent permissible under corporate by-laws and other
applicable laws and regulations, the Company agrees to hold harmless and
indemnify the PAC and Plan Administrator against any and all claims and causes
of action by or on behalf of any and all parties whomsoever, and all losses
therefrom, including, without limitation, costs of defense and reasonable
attorneys' fees, based upon or arising out of any act or omission relating to or
in connection with the Plan other than losses resulting from the PAC's, or any
such person's, fraud or willful misconduct.

6.6Claims for Benefits.

(a)Initial Claim. In the event that an Employee, Participant, Surviving Spouse
or Eligible Child claims to be eligible for benefits, or claims any rights under
this Plan, he or she must complete and submit such claim forms and supporting
documentation as will be required by the Plan Administrator, in its sole and
absolute discretion. Likewise, any Participant, Surviving Spouse or Eligible
Child who feels unfairly treated as a result of the administration of the Plan,
must file a written claim, setting forth the basis of the claim, with the Plan
Administrator. In connection with the determination of a claim, or in connection
with review of a denied claim, the claimant may use representation and may
examine this Plan, and any other pertinent documents generally available to
Participants that are specifically related to the claim.

A written notice of the disposition of any such claim will be furnished to the
claimant within ninety (90) days after the claim is filed with the Plan
Administrator. Such notice will refer, if appropriate, to pertinent provisions
of this Plan, will set forth in writing the reasons for denial of the claim if a
claim is denied (including references to any pertinent provisions of this Plan)
and, where appropriate, will describe any additional material or information
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary. If the claim is denied, in whole or in
part, the claimant will also be notified of the

18

--------------------------------------------------------------------------------



Plan's claim review procedure and the time limits applicable to such procedure,
including the claimant's right to arbitration following an adverse benefit
determination on review as provided below. All benefits provided in this Plan as
a result of the disposition of a claim will be paid as soon as practicable
following receipt of proof of entitlement, if requested.

(b)Request for Review. Within ninety (90) days after receiving the written
notice of the Plan Administrator's disposition of the claim, the claimant may
file with the PAC a written request for review of his or her claim. In
connection with the request for review, the claimant will be entitled to be
represented by counsel and will be given, upon request and free of charge,
reasonable access to all pertinent documents for the preparation of his claim.
If the claimant does not file a written request for review within ninety
(90) days after receiving written notice of the Plan Administrator's disposition
of the claim, the claimant will be deemed to have accepted the Plan
Administrator's written disposition, unless the claimant will have been
physically or mentally incapacitated so as to be unable to request review within
the ninety (90) day period.

(c)Decision on Review. After receipt by the PAC of a written application for
review of his or her claim, the PAC will review the claim taking into account
all comments, documents, records and other information submitted by the claimant
regarding the claim without regard to whether such information was considered in
the initial benefit determination. The PAC will notify the claimant of its
decision by delivery or by certified or registered mail to his or her last known
address. A decision on review of the claim will be made by the PAC at its next
meeting following receipt of the written request for review. If no meeting of
the PAC is scheduled within forty-five (45) days of receipt of the written
request for review, then the PAC will hold a special meeting to review such
written request for review within such forty-five (45)-day period. If special
circumstances require an extension of the forty-five (45)-day period, the PAC
will so notify the claimant and a decision will be rendered within ninety
(90) days of the receipt of the request for review. In any event, if a claim is
not determined by the PAC within ninety (90) days of receipt of written
submission for review, it will be deemed to be denied.

The decision of the PAC will be provided to the claimant as soon as possible but
no later than five (5) days after the benefit determination is made. The
decision will be in writing and will include the specific reasons for the
decision presented in a manner calculated to be understood by the claimant and
will contain references to all relevant Plan provisions on which the decision
was based. Such decision will also advise the claimant that he may receive upon
request, and free of charge, reasonable access to and copies of all documents,
records and other information relevant to his or her claim and will inform the
claimant of his or her right to arbitration in the case of an adverse decision
regarding his or her appeal. The decision of the PAC will be final and
conclusive.

6.7Arbitration. In the event the claims review procedure described in
Section 6.6 of the Plan does not result in an outcome thought by the claimant to
be in accordance with the Plan document, he or she may appeal to a third party
neutral arbitrator. The claimant must appeal to an arbitrator within sixty
(60) days after receiving the PAC's denial or deemed denial of his or her
request for review and before bringing suit in court.

The arbitrator will be mutually selected by the claimant and the PAC from a list
of arbitrators provided by the American Arbitration Association ("AAA"). If the
parties are unable to agree on the selection of an arbitrator within 10 days of
receiving the list from the AAA, the AAA will appoint an arbitrator. The
arbitrator's review will be limited to interpretation of the Plan document in
the context of the particular facts involved. The claimant, the PAC and the
Company agree to accept the award of the arbitrator as binding, and all
exercises of power by the arbitrator

19

--------------------------------------------------------------------------------



hereunder will be final, conclusive and binding on all interested parties,
unless found by a court of competent jurisdiction, in a final judgment that is
no longer subject to review or appeal, to be arbitrary and capricious. The costs
of arbitration will be paid by the Company; the costs of legal representation
for the claimant or witness costs for the claimant will be borne by the
claimant; provided, that, as part of his or her award, the Arbitrator may
require the Company to reimburse the claimant for all or a portion of such
amounts.

The arbitrator will have no power to add to, subtract from, or modify any of the
terms of the Plan, or to change or add to any benefits provided by the Plan, or
to waive or fail to apply any requirements of eligibility for a benefit under
the Plan. Nonetheless, the arbitrator will have absolute discretion in the
exercise of its powers in this Plan. Arbitration decisions will not establish
binding precedent with respect to the administration or operation of the Plan.

6.8Receipt and Release of Necessary Information. In implementing the terms of
this Plan, the PAC and Plan Administrator, as applicable, may, without the
consent of or notice to any person, release to or obtain from any other insuring
entity or other organization or person any information, with respect to any
person, which the PAC or Plan Administrator deems to be necessary for such
purposes. Any person claiming benefits under this Plan will furnish to the PAC
or Plan Administrator, as applicable, such information as may be necessary to
determine eligibility for and amount of benefit, as a condition of claiming and
receiving such benefit.

6.9Overpayment and Underpayment of Benefits. The Plan Administrator may adopt,
in its sole and absolute discretion, whatever rules, procedures and accounting
practices are appropriate in providing for the collection of any overpayment of
benefits. If a Participant, Surviving Spouse or Eligible Child receives an
underpayment of benefits, the Plan Administrator will direct that payment be
made as soon as practicable to make up for the underpayment. If an overpayment
is made to a Participant, Surviving Spouse or Eligible Child, for whatever
reason, the Plan Administrator may, in its sole and absolute discretion,
withhold payment of any further benefits under the Plan until the overpayment
has been collected or may require repayment of benefits paid under this Plan
without regard to further benefits to which the Participant, Surviving Spouse or
Eligible Child may be entitled.


--------------------------------------------------------------------------------

End of Article VI        

20

--------------------------------------------------------------------------------






ARTICLE VII

CONDITIONS RELATED TO BENEFITS


7.1No Right to Assets. Neither a Participant nor any other person will acquire
by reason of the Plan any right in or title to any assets, funds or property of
the Employer whatsoever including, without limiting the generality of the
foregoing, any specific funds or assets which the Company, in its sole
discretion, may set aside in anticipation of a liability hereunder. The Company
has established the Trust, however, to assist in the payment of benefits under
this Plan. Without limiting the generality of the foregoing, Section 1(d) of the
Trust provides as follows:

Plan participants and their beneficiaries will have no preferred claim on, or
any beneficial ownership interest in, any assets of the Company. Any rights
created under the Plan and this Agreement will be mere unsecured contractual
rights of Plan participants and their beneficiaries against Company. Any assets
held by the Trust will be subject to the claims of Company's general creditors
under federal and state law in the event of Insolvency, as defined in
Section 3(a) herein.

A Participant will have only an unsecured contractual right to the amounts, if
any, payable hereunder.

7.2No Employment Rights. Nothing herein will constitute a contract of continuing
employment or in any manner obligate the Employer to continue the service of a
Participant, or obligate a Participant to continue in the service of the
Employer, and nothing herein will be construed as fixing or regulating the
compensation paid to a Participant.

7.3Right to Terminate or Amend. Except during any two (2) year period after any
Change of Control of the Company, the Company reserves the sole right to
terminate the Plan at any time and to terminate an Agreement with any
Participant at any time. In the event of termination of the Plan or of a
Participant's Agreement, a Participant will be entitled to only the vested
portion of his or her accrued benefits under Article III of the Plan as of the
time of the termination of the Plan or his or her Agreement. All further vesting
and benefit accrual will cease on the date of Plan or Agreement termination.
Benefit payments would be in the amounts specified and would commence at the
time specified in Article III as appropriate.

The Company further reserves the right in its sole discretion to amend the Plan
in any respect except that Plan benefits cannot be reduced during any two
(2)-year period after any Change of Control of the Company.

7.4Offset. If at the time payments or installments of payments are to be made
hereunder, any Participant or his or her Surviving Spouse or both are indebted
to the Employer, then the payments remaining to be made to the Participant or
his or her Surviving Spouse or both may, at the discretion of the PAC, be
reduced by the amount of such indebtedness; provided, however, than an election
by the PAC not to reduce any such payment or payments will not constitute a
waiver of any claim for such indebtedness.

7.5Conditions Precedent. No Retirement Benefits will be payable hereunder to any
Participant:

(a)whose Employment with the Employer is terminated because of his or her
willful misconduct or gross negligence in the performance of his or her duties;
or

(b)who within three (3) years after Termination of Employment becomes an
employee with or consultant to any third party engaged in any line of business
in competition with the Employer (i) in a line of business in which Participant
has performed services for the Employer, or (ii) that accounts for more than ten
percent (10%) of the gross revenues of the Employer taken as a whole.


--------------------------------------------------------------------------------

End of Article VII        

21

--------------------------------------------------------------------------------




ARTICLE VIII

MISCELLANEOUS


8.1Gender and Number. Wherever appropriate herein, the masculine may mean the
feminine and the singular may mean the plural or vice versa.

8.2Notice. Any notice or filing required to be given or delivered to the PAC or
Plan Administrator will include delivery to or filing with a person or persons
designated by the PAC or Plan Administrator, as applicable, for the disbursement
and the receipt of administrative forms. Delivery will be deemed to have
occurred only when the form or other communication is actually received.
Headings and subheadings are for the purpose of reference only and are not to be
considered in the construction of this Plan.

8.3Validity. In the event any provision of this Plan is held invalid, void or
unenforceable, the same will not affect, in any respect whatsoever, the validity
of any other provision of this Plan.

8.4Applicable Law. This Plan will be governed and construed in accordance with
the laws of the State of Texas.

8.5Successors in Interest. This Plan will inure to the benefit of, be binding
upon, and be enforceable by, any corporate successor to the Company or successor
to substantially all of the assets of the Company.

8.6No Representation on Tax Matters. The Company makes no representation to
Participants regarding current or future income tax ramifications of the Plan.


--------------------------------------------------------------------------------

End of Article VIII        

22

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this amended and restated Plan has been executed on this
11th day of April 2005, effective as of the date set forth above, except as
specifically provided otherwise herein.

    TENET HEALTHCARE CORPORATION
    
 
 
 
 
 
By:
/s/  DEBRA ANDONIE-WALL      

--------------------------------------------------------------------------------

Debra L. Andonie-Wall
Senior Director, Compensation and HRIS

23

--------------------------------------------------------------------------------






EXHIBIT A

TENET HEALTHCARE CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
AGREEMENT WITH PARTICIPANT


THIS AGREEMENT is made as of               , 200  by and between TENET
HEALTHCARE CORPORATION, a Nevada corporation ("Tenet"),
and                        ("Participant").

WHEREAS, Tenet has adopted the Tenet Healthcare Corporation Supplemental
Executive Retirement Plan (the "Plan") for a select group of highly compensated
or management employees of Tenet and its Subsidiaries (as defined in the Plan);
and

WHEREAS, Tenet has determined that Participant is currently eligible to
participate in the Plan; and

WHEREAS, the Plan requires that an agreement be entered into between Tenet and
Participant setting out certain terms and benefits of the Plan as they apply to
the Participant;

NOW, THEREFORE, Tenet and the Participant hereby agree as follows:

1.The Plan is hereby incorporated into and made a part of this Agreement as
though set forth in full herein. The parties will be bound by and have the
benefit of each and every provision of the Plan, as amended from time to time.

2.The Participant was born on                        , and his or her present
employment with Tenet or a Subsidiary thereof, (i) for purposes of determining
Years of Service under the Plan began on                  and (ii) for purposes
of determining Vesting under Section 3.3 of the Plan began
on                        .

The Participant's spouse,                        , was born
on                  . Participant's Eligible Children under the age of 21 and
their dates of birth are as follows:

Name


--------------------------------------------------------------------------------

  Birth Date

--------------------------------------------------------------------------------

                                  , 19                                       ,
19                                       , 19                   
                   , 19    

Participant agrees to notify the Plan Administrator promptly from time to time
of any change in his or her spouse or Eligible Children.

3.The Participant's "Existing Retirement Benefit Plans Adjustment Factor" under
Article II of the Plan is X.XXXX percent.

4.Payments under this Plan to the Participant generally will not begin until the
Participant has incurred a Termination of Employment and attained Normal
Retirement Age, subject to the Plan exception for earlier commencement with
respect to Early Retirement Benefits or benefits payable on account of a
Termination of Employment following a Change of Control. All benefits payable to
a Participant by reason of a Termination of Employment will be subject to the
six (6) month delay applicable to Key Employees. Payments under this Plan to the
Participant's Surviving Spouse or Eligible Children will begin not later than
the date specified in the Plan applicable to the occurrence of the event which
entitles the Surviving Spouse or Eligible Children to payments under this Plan.

5.This Agreement will inure to the benefit of and be binding upon Tenet and its
successors and assigns and the Participant and his or her beneficiaries.

A-1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have entered into this Agreement
on               , 200  .

PARTICIPANT   TENET HEALTHCARE CORPORATION
    
 
 
 
    

--------------------------------------------------------------------------------


 
By:
    

--------------------------------------------------------------------------------

Senior Vice President, Human Resources

A-2

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10(o)



TENET HEALTHCARE CORPORATION FIFTH AMENDED AND RESTATED SUPPLEMENTAL EXECUTIVE
RETIREMENT PLAN As of November 3, 2004
TABLE OF CONTENTS
ARTICLE I STATEMENT OF PURPOSE
ARTICLE II DEFINITIONS
ARTICLE III RETIREMENT BENEFITS
ARTICLE IV PAYMENT
ARTICLE V SPOUSAL CLAIMS
ARTICLE VI ADMINISTRATION OF THE PLAN
ARTICLE VII CONDITIONS RELATED TO BENEFITS
ARTICLE VIII MISCELLANEOUS
EXHIBIT A TENET HEALTHCARE CORPORATION SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
AGREEMENT WITH PARTICIPANT
